Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 11/09/2021.
Claims 1-12 have been allowed.
Claims 1, 5 and 7 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §103:
Applicant’s arguments, see pages 6-7, filed 11/09/2021, with respect to the rejection(s) of claims 1-12 being rejected under 35 U.S.C. § 103 as being unpatentable over Bartling (WO 2016/061429) in view of Jorg (DE102015217179), have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a step of completely discharging the first detection capacitor and the second detection capacitor,  a phase of charging/discharging the first detection capacitor during which the microcontroller charges the first detection capacitor, discharges said first detection capacitor into the second detection capacitor until a first balance level is reached, and measures a first voltage signal representative of said first balance level, a step of completely discharging the first 
Claims 2-6 and 11 are also allowed as they further limit allowed claim 1.
Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 7,
“…a step of completely discharging the first detection capacitor and the second detection capacitor, a phase of charging/discharging the first detection capacitor including charging the first detection capacitor, discharging said first detection capacitor into the second detection capacitor until a first balance level is reached, and measuring a first voltage signal representative of said first balance level, a step of completely discharging the first 
Claims 8-10 and 12 are also allowed as they further limit allowed claim 7.
The closest prior art references that were found based on an updated search.
Beyly et al. US 2012/0139870 - a method for detecting an object by means of a detection signal supplied by a capacitive touch pad-type proximity sensor. 
Ujvari US 2012/0098588 - For proximity detection, capacitance of a sensing element to ground is measured as one or more objects move into or out of proximity to the sensing element.
Beyly et al. US 2014/0192021 - a method for detecting an object by means of a detection signal supplied by a capacitive touch pad-type proximity sensor.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1 and 7; therefore claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867